        Case 1:18-cr-00868-SHS Document 31 Filed 04/25/19 Page 1 of 1
        Case 1:18-cr-00868-SHS Document 30 Filed 04/16/19 Page 1 of 1

                            Law Offices of Ezra Spilke


                                                               1825 Foster Avenue, Suite I K
                                                                 Brooklyn, New York I 1230
                                                                           t: (7 18) 783-368 2
                                                                      e: ezra@spilkelaw.com
                                                                         www.spilkelaw .com


                                                   April 16, 2019

BYECF
Hon. Sidney H. Stein                                      USDCSDNY
United States District Court                              DOCUMENT
Southern District of New York                            , ELBCTRON? c·,~.LT.Y FTtED
500 Pearl Street                                         ·l ooc n:
New York, New York 10007    ,,EMO El\'OORSED l~-DATE FILED:
                                                          .·
Re:   United States v. Jorge Rodriguez Lopez, No. 18-CR-868- HS

Dear Judge Stein:

      I write to respectfully request an adjournment of the sentencing hearing
scheduled for April 24, 2019. I have conferred with counsel for the government, who
consents to this request.

       I am still awaiting materials necessary to Mr. Rodriguez-Lopez's sentencing
submission, including letters from Mr. Rodriguez-Lopez's family and supporters.
This process is slightly more cumbersome than in the ordinary case because many
of the letter-writers reside in Honduras and speak only Spanish. Accordingly, we
are requesting an adjournment of sentencing of approximately thirty days. The
original sentencing date was March 7, 2019. Mr. Rodriguez-Lopez requested an
adjournment of that date, which the Court granted. The government consents to
this request. Thank you for your considerate attention to this matter.

                                             Respectfully submitted,



                                              Is Ezra Spilke
                                             Ezra Spilke
                                             1825 Foster Avenue, Suite lK
                                             Brooklyn, New York 11230
                                             (718) 783-3682
                                             Counsel for Jorge Rodriguez Lopez
Cc:




                                                                         ONEY H. STEIN
                                                                          U.S.D.J.
